DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office action is in response to papers filed on 10/6/2022.

The amendments and arguments presented in the papers filed 10/6/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/6/2022 listed below have been reconsidered as indicated.
a)	The objection to the abstract is withdrawn.

b)	The amendments addressing trade marks or names usage are acknowledged.

c)	The objection to claim 5 is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the use of the term “proximal” is withdrawn in view of the claim interpretation provided below.

e)	The rejections of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to claim 7.

f)	The rejections of claims 1, 4-6, 9, 10, 16, 18 and 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gunderson (US 20060275782 A1) are withdrawn in view of the claim 1 including the “tissue section” element of claim 17. It is further noted the primer extension of Gunderson is used in the context of single-base extension (SBE) for genotyping (para. 150-158), which would not be paired with an oligo-dT capture probe/primer.

g)	The rejections of claims 2, 3, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20060275782 A1) in view of Shen (US 20130338042 A1) are withdrawn in view of the claim 1 including the “tissue section” element of claim 17.

h)	The rejection of: claims 11-13 and 17 under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20060275782 A1) in view of Frisen (US 20140066318 A1); claim 14 under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20060275782 A1) in view of Stuelpnagel (US 8568979 B2); and claim 15 under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20060275782 A1) in view of McDevitt (US 20020045272 A1), are each withdrawn in view of the amendments.

i)	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20060275782 A1) in view of Shen (US 20130338042 A1) as applied to claim 1 and 2, and in further view of Reed (US 20120270305 A1) are withdrawn in view of the claim 1 including the “tissue section” element of claim 17.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Priority
	The present application is a divisional of application US application 15/565,637, filed on 11/15/2018 and issued as US 10,774,374.
US application 15/565,637 is 371 national stage application of PCT/EP2016/057355, filed on 4/4/2016.
PCT/EP2016/057355 claims priority to provisional 62/145,874 filed on 04/10/2015.

Claim Interpretation
	The term “proximal” as used in the present claims is interpreted as being a distance recognized by the ordinary artisan that allows for both contact and hybridization between the target capture sequences and the target nucleic acids in a portion of a tissue section. If either contact or hybridization does not take place, the target capture sequences and the target nucleic acids are not “proximal” to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 9, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frisen (WO 2012/140224 A1; cited on the 5/28/2021) in view of Gunderson (US 20060275782 A1; previously cited).
The following are new rejections.
MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. Claim 1 recites steps (a) to (e). There is nothing in the claim the limits the order in which the steps are carried out, in particular step (b) may be performed at any point after step (a).
Regarding claims 1, 4 and 5, Frisen teaches attaching nucleic acid probes referred to as “reverse transcription primers” to a solid support array indirectly, and the nucleic acid probes include a spatial tag referred to as a “positional domain” or “identification tag” and a capture domain (p. 5, lines 28-35; and p. 7, lines 15-24). The capture domain is a poly-T sequence (p. 18, lines 21-35). The “positional domain” is unique to each position or feature within the substrate (p. 7, line 22-23; and p. 20, lines 5-25). Frisen teaches a wide range of discrete features are in the array, such as at least 2 to at least, at least 100, at least 1,000, at least 10,000, etc. (p. 28, lines 1-11).
Frisen teaches the solid support is an array, including known bead arrays (p. 13, lines 24-27; p. 15, lines 30-35; and p. 43, lines 1-7).
Frisen teaches contacting a tissue section with the nucleic acid probes on the support (p. 5, lines 30-35; and p. 7, lines 25-28).
Frisen teaches performing reverse transcription in the tissue section on the support (p. 5, lines 33-34; and p. 7, lines 25-28), meaning that hybridization between the nucleic acid probe and a target nucleic acid (RNA in the case of reverse transcription) has occurred.
During the course of the above noted reverse transcription in the tissue section the poly-T sequence is extended to create extended probes having the sequence of the target nucleic acid and the spatial tag (p. 5, line 34 to p. 6, line 7).
Frisen does not specifically teach the nucleic acid probes are attached at randomly located positions (claim 1), performing a nucleic acid detection reaction to determine the spatial tag sequences at the randomly located positions on the sold support (claim 1), using the methods of claim 4 or the elements of claim 5.
However, Gunderson teaches that bead arrays having nucleic acid probes randomly attached to a support are known. The beads are distributed randomly across discrete sites patterned on a surface (para. 523), making the beads located at the discrete features of the pattern. The identity of each bead in the random array is decoding for example through sequencing of barcodes or hybridization of decoding probes to the barcodes (para. 423, 502).
Gunderson further teaches that over 1 million barcodes may be decoded (para. 517).
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the method of Frisen by combining the bead array format of Frisen with the barcoding and decoding of approach of Gunderson. This would allow one to generate random arrays and yet preserve the positional domain feature that is important to Frisen. One would have been motivated to pursue the random bead array format mentioned by Frisen as implemented by the teachings of Gunderson because beads randomly distributed on an array of patterned discrete features is a fast and inexpensive process as compared to either the in situ synthesis or spotting techniques of the prior art (para. 502). The modification has a reasonable expectation of success as Frisen suggests the use of bead arrays, which is the type of array taught by Gunderson.
Regarding claim 9, Frisen teaches each probe has a single target capture domain as noted above, resulting in each nucleic acid probe being hybridized to an individual and different mRNA molecule.
Regarding claim 11, Frisen teaches imaging the tissue when it is contacted with the support and correlating the sequence analysis with the image of the sample (p. 6, lines 3-14; p. 9, lines 29-30; and p. 63, lines 9-10).
Regarding claim 12, Frisen teaches removing or “releasing” the extended nucleic acid probes for sequencing (p. 8, lines 1-5; and p. 9, lines 1-4).
Regarding claim 13, Frisen teaches extended nucleic acids probes in the form of a tagged cDNA are sequenced using next-generation sequencing (p. 43, lines 3-7), including sequencing-by-synthesis teachings commercially available from Helicos or Pacbio (p. 47, lines 5-14) using reversible dye-terminators (p. 48, lines 21-31).
Regarding claim 14, as noted above Frisen teaches removing extended nucleic acid probes in the form of tagged cDNA from the support. When using reversible dye-terminators for sequencing the released cDNA are attached to a new sequencing support via primer (p. 48, lines 21-31). The attachment to a second sequencing support also occurs in other sequencing platforms taught by Frisen (p. 48, line 32 to p. 49, line 14).
Regarding claim 17, Frisen teaches the tissue is permeabilized (p. 94, lines 5-17; and p. 102, Example 10).
Regarding claims 18-19, Frisen teaches the target captured by the poly-T sequence is mRNA (p. 12, 19-33; and p. 19, lines 15-24).

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen (WO 2012/140224 A1; cited on the 5/28/2021) in view of Gunderson (US 20060275782 A1; previously cited) as applied to claim 1 above, and in further view of Shen (US 20130338042 A1; previously cited).
Regarding claims 2, 3, 7 and 8, the combination of Frisen and Gunderson renders obvious the elements of claim 1 as required by claims 2, 3, 7 and 8.
The combination fails to teach and/or suggest amplifying the probes on the bead to produce probe clusters and (2) the probe clusters having an average area of less than 100 µm2.
Shen teaches (1) a method of amplifying nucleic acids on a solid support using cluster amplification, and (2) the features of the array can have an area that is smaller than 100 µm2. See paragraphs 63 and Example 3.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the methods suggested by Frisen and Gunderson by using the production of clusters of probes comprising target capture sequences and spatial tags by cluster amplification where the clusters have an average area less than 100 µm2. One would be motivated to perform the suggested modification as (1) cluster amplification provides a more streamlined approach to capture and amplification of nucleic acids and (2) the size of the features and/or spacing between the region can vary such that arrays can be high density, medium density or lower density, as suggested by Shen. See para. 6 and 64. The suggested modification possesses a reasonable expectation of success as both references share expertise in microarrays to analyze nucleic acids using probes.
Regarding claims 7 and 8, while the references teach and/or suggest sequencing primers can be attached to the surface of the beads, they fail to teach amplifying the probes via bridge amplification using universal primers.
Shen teaches a method of amplifying nucleic acids using arrays where amplification sites of an array can include a plurality of primers having a universal priming sequence. See para. 76.
Shen teaches various amplification techniques including bridge amplification can be used where two species of primer are attached to a solid support. See para. 96.
Shen further teaches attachment of two species of primers to a solid support coated with silane free acrylamide and subsequently performing cluster amplification (i.e., bridge amplification). See para. 4 and Example 3.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the methods suggested by Frisen and Gunderson with the teachings of Shen to perform bridge amplification using universal primers to amplify the capture probes. One would be motivated to execute the suggested modification as cluster amplification, including bridge amplification, provides a more streamlined approach to capture of nucleic acids as suggested by Shen. See para. 6. The suggested modification comprises a reasonable expectation of success as Gunderson demonstrates the possession of primers in their method.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frisen (WO 2012/140224 A1; cited on the 5/28/2021) in view of Gunderson (US 20060275782 A1; previously cited) as applied to claim 1 above, and in further view of McDevitt (US 20020045272 A1; previously cited).
Regarding claim 15, the combination of Frisen and Gunderson renders obvious the elements of claim 1 as required by claim 15. 
While the references teach the use of a flow cell by means of a reaction chamber, the references fail to teach the use of the solid support being located in or on the flow cell during the decoding step and the solid support being removed from the flow cell during the step of introducing the sample.
	McDevitt teaches a method for delivering particles to a substrate where the particles are being flowed across the substrate and subsequently captured and further teaches after the particles are sufficiently captured, the flow may be stopped and the substrate, along with the captured particles, may be removed from the flow. See para. 623 and 624.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Frisen and Gunderson with the teachings of McDevitt to provide solid support comprising the capture probes in or on the flow cell or reaction chamber of Gunderson during the decoding step and subsequently removing the solid support from the flow cell during the contacting step, particularly towards the end of the step. One would be motivated to perform the modification as an artisan would readily appreciate that flow cells or reaction chambers serve as well-controlled environments for various assays that relate to the interaction between molecules. Additionally, once the solid support is removed, one could perform downstream analysis or purification assays to wash any unbound molecules or reagents. The suggested modification has reasonable expectancy of success as Gunderson demonstrates the capability of using a flow cell.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frisen (WO 2012/140224 A1; cited on the 5/28/2021) in view of Gunderson (US 20060275782 A1; previously cited) as applied to claim 1 above, and in further view of Reed (US 20120270305 A1).
Regarding claim 20, while the references teach the capture probe comprises a restriction endonuclease binding site and selectively cleaving a portion of the probe, the reference fail to teach exploiting a restriction enzyme to digest the probe clusters to reveal their target capture sequences.
Reed teaches using bridge amplification to produce nucleic acid clusters where the clusters can be linearized to be in single-stranded form via restriction endonuclease cleavage of one strand. See para. 220.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Gunderson with the teachings of Shen, as discussed above, and further with the teachings of Reed to perform bridge amplification as previously emphasized and subsequently using a restriction endonuclease to linearize the probe clusters to reveal their target capture sequences. One would be motivated to perform the suggested modification as after the linearization step, a sequencing primer can be delivered to the solid support under conditions for hybridization of the sequencing primer to its complement to be sequenced as suggested by Reed. See para. 220. Therefore, linearizing cluster probes allows for downstream analysis and/or assays. The suggested modification has reasonable expectancy of success as the references stem from using microarrays for nucleic acid analysis.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 9, 10, 11, 12, 13, 14 and 16-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,030,261 B2 in view of Gunderson (US 20060275782 A1) and Frisen (WO 2012/140224 A1; cited on the 5/28/2021).
Regarding claims 1, 4-6, 9 and 16-19, ‘261 recites a method for localized detection of mRNA in a tissue sample comprising cells where the method comprises: (a) providing an array comprising a plurality of features comprising probes where the probes comprise a cleavage domain, positional domain, and capture domain, (b) contacting the array with tissue samples where target mRNA hybridize with the probes of the array, and (c) generate cDNA molecules from the captured mRNA by extending the probes where the probes will comprise the target sequence and positional domain. See claims 1-16.
‘261 teaches the capture domain that is designed for the selective capture of mRNA hybridizes to the poly-A tail of mRNA. See claim 1 and 2.
‘261 does not recite (1) the random distribution of the probes as required by instant claim 1(a), (2) performing a nucleic acid detection reaction as required by instant claim 1(b) where the detection reaction is a decoder probe hybridization reaction as required by instant claim 4, (3) randomly distributing beads with probes attached thereto on the array as required by instant claim 5 and (4) the solid support comprises a pattern of discrete features as required by instant claim 6.
The teachings of Gunderson are described above.
The teachings of Frisen are described above.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘261 with the teachings of Gunderson and Frisen to randomly attach beads comprising probes to the array comprising patterned features and subsequently decode the probes to determine the probes’ positions on the array. One would be motivated to make the suggested modification as random distribution is a fast and inexpensive process compared to in situ synthesis or spotting techniques and the decoder step allows to provide positional data related to the probes for downstream analysis.
	Additionally, ‘261 does not recite (1) different nucleic acid probes comprise different target capture sequences that hybridize to different target nucleic acids as required by instant claim 9 and (2) the biological sample is a mixture of cells and the cells are lysed to release the target nucleic acids as required by instant claim 16.
Gunderson teaches the array can comprise only a single bead for each capture probe where it is preferred to utilize a plurality of beads where each bead comprises a different capture probe. bead comprises a single type of capture probe and more than one bead can contain a unique capture probe. See paragraph [0459] and [0488].
Gunderson teaches the sample source can comprise blood, urine, saliva, or other bodily fluids where they encompass a mixture of cells and can be treated to lyse the cells using lysis buffers known in the art. See para. 81 and 87.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘261 with the teachings of Gunderson to attach probes comprising different capture sequences and provide anyone of the bodily fluid samples treated with lysis buffer to release the target nucleic acids. One would be motivated to make the suggested modification as an artisan would appreciate the application of targeting nucleic acid from patient samples.
	Regarding claim 11, ‘261 teaches correlating the sequence complementary to the nucleotide sequence of the positional domain to the feature in the released amplified cDNA molecules to an image of the tissue sample. See claim 1, 7 and 8.
 
	Claims 2, 3, 7 and 8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,030,261 B2 in view of Gunderson (US 20060275782 A1) and Frisen (WO 2012/140224 A1; cited on the 5/28/2021) as applied to claim 1 as discussed above, and in further view of Shen (US 20130338042 A1).
Regarding claims 2, 3, 7, and 8, ‘261 does not recite (1) amplifying the probes producing clusters as required by instant claim 2, (2) where the clusters have an average area of less than 100 µm2 as required by instant claim 3, and (3) the bridge amplification technique using two universal primer sequences as required by claims 7 and 8.
The teachings of Shen are described above
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘261 with the teachings of Gunderson and Shen to meet the limitation recited in instant claims 2, 3, 7 and 8. One would be motivated to perform the suggested modification as (1) cluster amplification provides a more streamlined approach to capture and amplification of genetic material and (2) the size of the features and/or spacing between the region can vary such that arrays can be high density, medium density or lower density, as suggested by Shen. See para. 6 and 64. 

Claim 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,030,261 B2 in view of Gunderson (US 20060275782 A1) and Frisen (WO 2012/140224 A1; cited on the 5/28/2021) as applied to claim 1 as discussed above, and in further view of McDevitt (US 20020045272 A1).
Regarding claim 15, ‘261 does not recite the use of the solid support being located in or on the flow cell during the decoding step and the solid support being removed from the flow cell during the step of introducing the sample.
	McDevitt teaches a method for delivering particles to a substrate where the particles are being flowed across the substrate and subsequently captured and further teaches after the particles are sufficiently captured, the flow may be stopped and the substrate, along with the captured particles, may be removed from the flow. See para. 623 and 624.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of ‘261 with the teachings of Gunderson and McDevitt to provide solid support comprising the capture probes in or on the flow cell or reaction chamber of Gunderson during the decoding step and subsequently removing the solid support from the flow cell during the contacting step, particularly towards the end of the step. One would be motivated to perform the modification as an artisan would readily appreciate that flow cells or reaction chambers serve as well-controlled environments for various assays that relate to the interaction between molecules. Additionally, once the solid support is removed, one could perform downstream analysis or purification assays to wash any unbound molecules or reagents.

Response the traversal of the ODP rejections
	The Remarks argue the grant of a patent in the present application does not unjustifiable extend patent rights (p. 20). The Remarks argue later filed application, which is the present application, requires elements not required by the ‘261 claims or taught Gunderson (p. 20). The Remarks further argue that the present claims could not have been claimed within the ‘261 patent (p. 20-21).
	The arguments have been fully considered but are not persuasive. The issued ‘261 patent is not the later filed application. There is no indication that there were delays in the prosecution in the earlier filed application. A one-way analysis is proper in this application. The present claims and the those issued in the ‘261 patent are obvious variants of one another in view of the cited references.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634